July25,2013 Robert Errett, Esq. Special Counsel United States Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: DBUBS 2011-LC3 Mortgage Trust Form 10-K for the Fiscal Year Ended December 31, 2012 Filed March 29, 2013 File No. 333-172143-01 COMM 2012-LC4 Mortgage Trust Form 10-K for the Fiscal Year Ended December 31, 2012 Filed March 29, 2013 File No. 333-172143-03 COMM 2012-CCRE1 Mortgage Trust Form 10-K for the Fiscal Year Ended December 31, 2012 Filed April 1, 2013 File No. 333-172143-04 COMM 2012-CCRE2 Mortgage Trust Form 10-K for the Fiscal Year Ended December 31, 2012 Filed March 29, 2013 File No. 333-172143-05 Cantor Commercial Real Estate Lending, L.P. Form ABS-15G for the Reporting Period of April 1, 2012 to June 30, 2012 Filed September 24, 2012 File No. 025-01219 Guggenheim Life & Annuity Company Form ABS-15G for the Reporting Period of January 1, 2012 to March 31, 2012 Filed May 14, 2012 File No. 025-00983 July25,2013 Dear Mr. Errett: We are counsel to Deutsche Mortgage & Asset Receiving Corporation (“DMARC”) in connection with your letter dated July 23, 2013 (the “Comment Letter”), transmitting comments of the staff of the Division of Corporation Finance (the “Staff”) of the Securities and Exchange Commission (the “Commission”) relating to the above-captioned Form10-K and FormsABS-15G (collectively, the “Filings”).DMARC acknowledges receipt of the Comment Letter providing comments to the Filings.Consistent with the Comment Letter, we hereby advise you that DMARC intends to provide a response to the Staff’s comments on or before August27,2013.DMARC greatly appreciates the Staff's cooperation in this regard. Very truly yours, Anna H. Glick cc: Helaine Kaplan (Deutsche Mortgage & Asset Receiving Corporation) Page 2
